J-S65043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF C.J., A MINOR                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: S.B.

                                                      No. 584 WDA 2016


                      Appeal from the Order April 26, 2016
               in the Court of Common Pleas of Allegheny County
                Orphans’ Court at No.: CP-02-AP-0000126-2015


IN THE INTEREST OF: M.B., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: S.S.B.

                                                      No. 598 WDA 2016


                      Appeal from the Order April 26, 2016
               in the Court of Common Pleas of Allegheny County
                Orphans’ Court at No.: CP-02-AP-0000125-2015


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                       FILED OCTOBER 07, 2016

        In these consolidated appeals,1 S.B. (Mother) appeals from the order

of the Court of Common Pleas of Allegheny County (trial court), entered April
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S65043-16


26, 2016 that terminated her parental rights to her daughters, C.J., born

January of 2014, and M.B., born June of 2012 (Children). We affirm on the

basis of the trial court’s opinion.2

        The Allegheny County Office of Children, Youth and Families (CYF) filed

petitions to terminate Mother’s parental rights to the Children on July 29,

2015. The trial court aptly summarized the events that led CYF to file those

petitions in its opinion entered June 1, 2016.      (See Trial Court Opinion,

6/01/16, at 1-3). We direct the reader to that opinion for the facts of this

case.

        The trial court held a hearing on CYF’s petitions on March 9, 2016.

Testifying at that hearing, in addition to Mother, were court-appointed

psychological evaluator, Dr. Beth Bliss; and CYF caseworker, Kelley Nelson.

C.J.’s father, C.G., did not appear at the hearing, despite notice. (See N.T.

Hearing, 3/09/16, at 8-9).

        The trial court entered its orders terminating Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b) on April 26, 2016.

Mother filed her notice of appeal and statement of errors complained of on



                       _______________________
(Footnote Continued)
1
    This Court consolidated these appeals, sua sponte, on May 3, 2016.
2
  The trial court also terminated the parental rights of C.J.’s father, C.G.
C.G. did not appeal the termination of his rights. M.B.’s father, L.F., is
deceased.



                                            -2-
J-S65043-16


appeal in the case of C.J. on April 25, 2016,3 and in the case of M.B., on

April 28, 2016. See Pa.R.A.P. 1925(a)(2)(i). The trial court filed an opinion

on June 1, 2016. See Pa.R.A.P. 1925(a)(2)(ii).

       Mother raises the following question on appeal:

       I. Did the trial court abuse its discretion and/or err as a matter
       of law in concluding that [CYF] met its burden of proving that
       termination of [] Mother’s parental rights best serves the needs
       and welfare of the [C]hildren pursuant to 23 Pa. C.S.[A.] §
       2511(b) by clear and convincing evidence[?]

(Mother’s Brief, at 7).4

____________________________________________


3
  Mother’s notice of appeal appears to have been filed a day before the final
order was entered. However, we will treat Mother’s notice as having been
properly filed after the order’s entry. See Pa.R.A.P. 905(a)(5) (“A notice of
appeal filed after the announcement of a determination but before the entry
of an appealable order shall be treated as filed after such entry and on the
day thereof.”).
4
  Mother has waived any challenge to the termination of her parental rights
pursuant to 23 Pa.C.S.A. §2511(a) by her failure to raise the issue in her
concise statement and in the statement of questions involved portion of her
brief. (See Rule 1925(b) Statement, Docket No. 125-2015; Rule 1925(b)
Statement, Docket No. 126-2015; Mother’s Brief, at 7); Krebs v. United
Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (“We
will not ordinarily consider any issue if it has not been set forth in or
suggested by an appellate brief’s statement of questions involved, and any
issue not raised in a statement of matters complained of on appeal is
deemed waived.”) (citations omitted); Pa.R.A.P. 1925(b)(4)(vii) (stating,
“Issues not included in the [Rule 1925(b) s]tatement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”). In
fact, the trial court observed that “Mother only appeals the [c]ourt’s decision
as to . . . 23 Pa.C.S.A. §[]2511(b).” (Trial Ct. Op., at 4; see also id. at 3
(“Mother does not contest that the [C]hildren have been out of her care for
the statutorily requisite timeframe due to her repeated and continued
neglect and failure to parent, nor does she argue that she has the ability to
remedy the conditions that led to the [C]hildren’s removal.”)).



                                           -3-
J-S65043-16


      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      We have examined the opinion entered by the trial court on June 1,

2016, in light of the record in this matter and are satisfied that that opinion

is a complete and correct analysis of this case, particularly as it pertains to

23 Pa.C.S.A. § 2511(b).

      Accordingly, we affirm the order of the Court of Common Pleas of

Allegheny County that terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(8) and (b) on the basis of the concise, thoughtful, and

well-written opinion of the Honorable Kathryn Hens-Greco.       (See Trial Ct.

Op., at 7 (finding “that CYF carried the burden of proving by clear and

convincing evidence that [] Mother’s parental rights should be terminated

and that the [C]hildren’s best interests will be served thereby.”)); see also

id. at 3-6.

      Orders affirmed.




                                     -4-
J-S65043-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2016




                          -5-
                                                                                                                                                                             Circulated 10/03/2016 02:20 PM




       IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                            ORPHANS' COURT DlVISION


                                                                                                                       ...... ,. ... ~ ~.
                                                                                                                              _




                                                                                                              :-_.·".j\'

 IN THE INTEREST OF: C .J.; M.D.A.F. a/k/a                                                                     CHILDREN'S FAST TRACK APPEAL
 M.B., minor children
                                                                                                                       Docket No.: CP-02-AP-0126;
 APPEAL OF: S.B., natural mother                                                                                                   CP-02-AP-O 125

                                                                                                                       584 WDA 2016 & 598 WDA 2016

                                                                                                                                                                 ;_,1,




                                                                              OPINION



 HENS-GRECO, J.                                                                                                                                                              June l, 2015



       · On March 9, 2016, following a one-day hearing on, the above captioned matter in which S .B.
                                        .  ;    ·'.     . : '. '.,·




 ("Mother") appeared with counsel, this Court issued an ordergranting the petition of the Allegheny
                                                                                             I       •           (    • '.,   'I      (          '           •           '




 County Office of Children, Youth and Families ("CYF") for involuntary termination of Mother's

 parental rights, the naturai parent to two-year-old C.J. (born l/1/2014) and nearly four-year-old M.B.

··(born 6/2/2012), pursuant to 23 Pa. C:S :A. .§§ 2s·11(a)(2), (a)(S), (a)(8), and ·§2511 (b ). The Court also
                                                                                                          .

 terminated
  .   .     the rights of C.G., C.J.'s biological
                                               '
                                                  father;
                                                      .
                                                          C.G. did not appear
                                                                          . .
                                                                              at the hearing despite proper

 service and does.not- appeal. M.B.'s father, L.Ff,li$Jqe'Ceased.                                                                            For the reasons set forth below, the Order'

of this Court terminating the Mother's rights to the children should be affirmed.


                                                A. Relevant Factual History

        The family came to the attention of the Allegheny County Office of Children Youth and Families
                                       ~.. :i   d1~~:..t~.·:          .. ~       :l~.~~ir,ng                         :):1          t.;t·-·
("CYF") on September 18, 2013 after reports of domestic-violence between Mother and C.G ., the
          I                                           r ·t •' :              ··q
                                                                               ). •       1,-:·i' l'I!'I ..··,:ti'
                                                                                            ..\              }.                    i"
                                                                                                                                   ~· ·I '···:
                                                                                                                                      j              '   '
biological father of C.J. and reports that Mother and the children were homeless. See Transcript of




                                                                                            I .
                                                                                      .     :     .:., ....
           •       I




. Testimony ("T:T."), dated March 9, 2016,:at 52.·C~f.·          1                :_·.!        ,I,


                                                                   '· , • ' ;.• ,. u: '.:           r. ,. ,.   ,,   1··.:•I ,· ,       :, ,   , ,    •

 underweight and had been diagnosed as "failure'ro:1,:thi'i'!'11· ve':'''Jd:,                                                                 at'43-44. Most of those associated
      '


 concerns have been rectified, although the child still has a heart condition that is monitored every couple

 of months. Id., at 79. The children have been out of Mother's care since July 18, 2014 when they were

 placed with Mother's cousin, their pre-adoptive foster mother E.G. The children were adjudicated

 dependent on August 11, 2014. Mother                             wasi ihcar&'1irittt11·~·t)the                                               time and-stipulated to the children's ·
                                                  '1.,      .
 dependency.

                       CYF established a Family Service Plan ("FSP") with Mother to aid her in her reunification with

 tier daughters. FSPs are comprised of goals, which are designed to address and resolve the conditions
                           •                                                                                                                                                I
 that led to children's removal from parental care. Mother's goals included: address domestic violence;

 address mental health issues including1aitg~ii:matnfge\n'~Htf'-:adt;Iress: parenting issues; obtain employment;
                                                         :·' .. '.;Ji,!   1 :~ \ 11. 1,\" '.    ;·:c :,u.:!.::\'.' H.1.i:/, ,._,.. •.                    . ·.:         1.

 mainiain contact and cooperation with th:e\1ge11'2y(tii1di'-i;,,iif1Milh the children and eventually meet their
                                                                                          ··\          •'


basic needs. Id., at 49-52. Mother largely refused to address any of these goals.

       : Mother provided descriptions of the domestic violence to CYF, but she continued to return to

C.G. and, at least initially, refused to obtain-a Prcreetion.Frem Abuse Order against him. Id., at 49-50.

Furthermore, she refused.to engage in domestic vicftbri~e'.ltrehtnient untifSeP,ternber 2015, two months
                                           I                                               ·.                           .



       .                                                            .      .              . 1:.
after the TPR petition was filed. There Was evidence 'that Mother had contact with C.G. as late as

January.2016. Mother has serious housing issues and an inability to provide for the children . At the
                                                                                                                                                                                •
TPR hearing, Mother testified that she has two jobs. Id., at 87. But throughout the course of this case,
                                                                                                2
                                                                '        . ,. . •.                                                                                        .i.il·'·.

                                                                                            .        ,,,;              .
  •                                        '    .                                           !'    :,11i:;·

both when the child were with Mother and when they were without her care, Mother did not have .

sufficient funds to provide-clothing, food or diapers unless they were provided to her by CYF. Id., at 51.

Troubi:ing too is the fact that Mother refused to maintain consistent contact with CYF. After the

children were removed in July 2014, contact was virtually lost until January-February 2015, and then
                                                                               .                 -. '                                  .
      .                                !       ·C:~~:1·l1-:.~I\                ~;~~1    t:n~r.~.:·;iV.\~t,P >J                                1'.:.,.   •    •


lost until May 2015, which seemed to impilove uhf:i'I September 20 l 5 only to fall off again. Mother
                                                                                                  ,, : .      I ,1         , , _,'   ~ \:'    I
               ·                                                                                  '          ::Ii·.,                  . ;

visited with her children only a few times for the rest of 2015. In the beginning, after the children's

removal, she had made a couple visits and then had been arrested. When Mother was released in
                                           .           .
September 2014, there were still no visitsuntil December 2014. There were no visits from January

through May 2015. From May onward there were 66 sc~eduled visits; Mother missed 50 of them.
                                                                    ; l{.I,~                     ·.;:·~J(i,1t)'"'!~                          ·~~            1•                 . ;}_~:.
However, because the children were placed with.kin, the foster mother informally allowed Mathena
                                                                                                  .. i ,{°i
visit the ch_ildren. It is clear that the foster mother allowed these visits, but the Court finds that they did

not odclir ~ith the regularity that Mother claims. Mother has had difficulty meeting her own basic

needs. Id., at 50. Her housing has never been permanent - living between the Women's Shelter and with

C.G. _Critically, she has never addressed her mental health issues. There is no proof that any of the
                                                    , , , :,~: '.; ::~1          ;,; •L r.,       i"\/·::J .: i t·t1:·;              ~> /    ·~:.n l
necessary treatment occurred prior to'fatt11:acy.120116'i;_F'.i:\it.0f:tHe.:dale:ofthe hearing, the children had been                                                                           ,·
                                                                                                                                                                                            '

without parental care.for 20 months, and it was clear that Mother is unable to remedy the conditions that.

led to their removal. On March 9, 2016, this Court granted CYF's petition and terminated Mother's
                                                                                        .
parental rights.                                                     J      ·_·:::          l    i )( ·-. ·.~ i ! . ' - ,'




                                                                           ,:·       B~                                                                                                         .      . ..                          .
issues are settled. Mother only appeals the Courr's.deeision as to the second, necessary step to the Court's
                                                                                   . · · . ;; ~ ;~r ,.J -~ ; f.:                                         .

termination framework, as mandated by case law=and23Pa,.C.S.A. §25ll(b).
                                             :r··i·         '·,·           . · :_.:;.·'·:·.:                 r :·                                                !"

       · Once the statutory grounds for involuntary termination of parental rights have. been clearly shown,

the Court must consider whether the termination would meet the needs and welfare of the child under

subsection §251 I (b ):

       !   (b) Other considerations. - The court in terminating the rights of a parent shall give primary
          .consideration to the developmental, phy~.Lc11hind. emotional needs and welfare of the child. The
        : rights of a parent shall not be terniiitated1sMef/ti1:rth-ei basisof environmental factors such as
           inadequate housing, furnishings, income, clothing and medical care if found Lo be beyond the·
           control of the parent. With respect to any petition filed pursuant to subsection (a)( l.), (6), or (8), the
           court shall not consider any efforts by the parent to remedy the conditions described therein which
       • are first initiated subsequent to the giving of notice of the filing of the petitions.

23 Pa. C.S.A. § 2511 (b). A party seeking, teiminationof parental rights must establish by clear and

convincing evidence· that the parent's conduct satlsftes-auleast one of the statutory grounds for
                                                                                        .,            _,;:·.:          ··'!.111·              :il

termination; if it is determined that this httiiden,oB'()tkmf Bafbeei1.met; ltflen the trial court must next
                                                              I'                             .                                                                         '         •

                                              :;                             • ' I•:              ::: ' ~                                            •

consider the second step of the process, which entails a determination of whether termination best serves

the needs and welfare of the child. In re S.D. T., Jr., 934 A.2d 703 (Pa. Super. 2007). In. reviewing an

order terminating parental rights, the appellate court "is limited to determining whether the decision of

the trial court is supported by competent evidence . ; Absent an abuse of discretion, an error of law, or
                                           . ! '-·~· ~ 1t.r.ii     l   Jd t J ( : c·nl.-fifi!J . : .~rtiot                                          it
insufficient evidentiary support for the,lri.ial·:t0.L%t1isid~ci~·i~1i-)i~hc:idecree·must                                                                             stand." In re S.H., 879
                                                                       \          ~ ;:.J_~--"u·1i~1f                               i\r11.f.         :·
A.2d 802, 809 (Pa. Super. . 2005). Furthermore,
                                        .
                                                thetrial court is "the sole determiner of the credibility
                                                                                                .         of

witnesses and resolves all conflicts in testimony." Id.

                                       ,        .c                 · · C.,niscussion

           The only question in this case is whether·G¥Fhas ·proven that termination serves the children's
                                                                                                             . ~- : ~ ' . . t '                1             •




best needs and welfare pursuant to §25.ll~b:):i                                                                                                                                                                                        '.,:.


                                                                                                                                                                                                                          I
Court does not take lightly the fact             ihadv1Bthei:1fi1hWi1e~INtu~etflifC::'Jt11~"f~H1er.                                                                                                      But the question

before this Court was not one of fault, but one of ability to care for the children.
           .     '·
               Psychologist Dr. Beth Bliss diagnosed Mother with anti-social personality disorder. See T.T., at

 17. Dr. Bliss found that Mother's maladaptive personality and current functioning impedes her ability to

provide a safe and nurturing environment for her children at this time. Id., at 19. Critically, Dr. Bliss
                                                 ...        ',•_,...,.::.:z.         .. : ·; \~ ... ,\'\_;;:                 '{J!'.:~ ... :;r r )\.'·.

 testified that personality disorders in geW~(if:'d6'htlck·l11~\t}a.;·at
                                                                                         '                 ,.-,-::·,\·,,,\·, ·                        ..         ,· . : ,·.
                                                                                                                                                                                  is:           By maladaptive personality, Dr.

 Bliss elaborated to mean Mother's personality traits: lier defensiveness and justification and Jack of

 accountability. Id., at 19. Dr. Bliss testified that Mother has shown a pattern of disregard for rules. Id.,

at 17. For example, Mother has a history ofi'll'egrif behavior, and minimized or denied responsibility or

culpability. Id. Dr. Bliss testified that' Mother had l{i~A i?,:6sponsible in meeting her parenting

obligations and shows          110°   accoun.tali(l'ity:'1t\~Vhei·tii\iw1i(W1~hi\~1itinif li('·sWe justified a lot of her negative

behavior, and she completely denied to Dr. Bliss that her relationship to C.G. was abusive, save one
            ' at 1.8. She did not acknowledge or understand how this abusive relationship would be a
 incident. Id.,

problem for her children. Id. Those traits do not typically change. And those traits applied to Mother's

history with the legal system and her history of an:~bHsi.v~relationship                                                                                                                   with C.G. means that Mother
       .                                               '. •..    •     : .•.•   : •..••      i •.•    ::   :: .. ~;i ..L~.:.:                   -~ .:-.: '. ·.· ~· :._ ..     1     •                                         •




· cannot change the detrimental en v iro1111~~Riih\                                                  iWhi~~:h·JhS,fiYi~ii·e11; wou'tct: necessari I y be exposed
                                                                                                                   I • . •'   1   !. ~ •        I ,              ~   •.   ,
                                                                                                                                                                                                                              to if

they were in her care.

               The Court does not ignore the positive relationship she has with her children. Dr. Bliss testified

that both children were engaged with M9the11,' wh;d\.Vas attentive and knowledgeable about them and
                                                                                 ;                           '     _.   ':    ~:   '.      ·.         ,•   ...   '   .                                                -
their interest. Id . , at 13. She was developmentallyeppropriate with thetwo- and nearly four-year-old.

Id., at 14-15. She appeared to have 1h;el1rtti.bi\shi~;,Wjh\ii!.tli'Jfo:•ic/;,,at                                                                                                  ]4YNrhei·e were no negative

observations; although, Mother was not especially in tune with the children's health issues (e.g., M.B.

attends a certain daycare given her special needs). Id., at 15. M.B. recognized Mother as her mother, but

C.J. did less so. Id., at 27. In fact, Dr. Bliss testified that C.J. views her foster mother as her
                                                                                                                              5
                                                                     . d.t           l  y.             , , ~ 1 . f~.; ;!:, I,· ; \. __', ·,
                                                                                '. . . . ·., ......· .: . .    ,.




 psychological parent, given that her bonding with the foster mother has occurred over the majority of

 her life. Id., at 22.

         However, Dr. Bliss recommended, and this Court agreed, that termination would best meet the

 children's needs and welfare. Id., at 2.L:t>_r.)31.i.~~'..{e~ti.ft:e~\·th,at one cannot just consider whether there is
                                                         /:,,_; .,.\·.iti'..:i;.:;;.;·                                      .;.~(i··i. . . .             .
 a bond, that a bond does not always make'a 'ho11ie"e1'i;{,'froii'1he1ff safe' and nurturing. Id. 'at 29.' Dr. Bliss                                                I




 testified that Mother's pervasive pattern of traits is "extremely problematic for the girls." ld., at 21.

 While· Dr. 8 I iss opined that Mother cannot change her personality traits, therapy could have al lowed her
                                        •   •                            •   •         ~ I   :   '   I       '                                  •


                                            :'       .      '··.·,,.;·                  •.       ! \',           '      .
 to manage those traits and correct some of the behavior. Id. But now the children have been out of
                                                             ;                               .,·, ... :.l            • ·1·· I•        '                 .....   I
 Mother's care for close to two years - since C.J. was"s'fx:'~ion'ths old arid' since M.B. was two.
                                     > .:~. :.-.i/' .:t;:/1, .. :.r .· ... · ,· : ; -r,
                                            1                                                                               !,   ••



 Meanwhile, Mother has not shown that'sh~{has' ·~arkt:°d 011 any of her mental health issues. Id. At the

 time of the evaluation, Mother was still taking no responsibility for her actions and minimizing or

 denying any issues with the law or her abusive partner. Id., at 2 l-22. Mother has shown that her issues

 have caused instability. Given the young age of the children, instability can detrimentally affect their

 development. ld., at 22. Dr. Bliss tes~iJi¢~ tJi?ti;lf, ri:~~f~Hlroiia-.ortant to get stability as quickly as
                                                 .        :1;-'.- .              \··>:'·~·-.;/~ . . -.l;/.: . . '.\ . :.~.11.                                                   .
 possible. Id. Dr. Bliss opined that so mudi;ti'ine:hns:rprissedrihat                                                                     ri1'l'y successful treatment would only

 occur in the long term. Id., at 32.

         While a future relationship with Mother could be beneficial to the children, it is not necessary .
                                                                                   •         f           '

 And if ties were completely severed, any adverseaffect on the children - mainly the older M.B. - would

 be temporary and outweighed by the positive.benefilf:11i~y.:i~CDuld receive from the termination. Id., at



· mentally grow into healthy children. Id. Bu,t it cannot be understated the importance of a child's

 development free from domestic violence and, given.Mother's history with domestic violence, the

 certainty that the children would be exposed to it if placed in her care.

                                                                                                                                          :P·   :   .
                                                                                                                            '          l" :          t,        .

                                                                                                             ·: · ~ .. ti.~~)c;:°.,) ~'· i.: ~ . i
                                                                                                                         D. Conclusion

                      After a careful review of all the evidence and for the reasons set forth above, this Court

    concluded that CYF carried the burden ofprovingbyclear                                                                                                     and convincing evidence that rhe Mother's
                                                  '             .'   ! .    ·, •.: ~ \       1 ''                 ;· : : - ~·\'' ;}

    parental rights should be terminated and that the children's best interests will be served thereby. For
         ·:                    .    ,·                                       · ·, ..                                     \·!H )1,~}\"\                     1       ~    1    .~i    ...


    these reasons, the decision of the Court ~ht>~1l9 be-affirmed.
,                ..                                   1·'·;·:                     ',                '         i . !·,:1.f'r                    :•!


                                                                                                                                                                                          \



                                                                                                                                                               .BY THE COURT:




                                                                                                                                                                                              , J.




         .   ,

                                                                                                                                                                        .,    .~
                                                                                                                                                                              1•'   .
                                                                              :            '; '·


                                                      :./:;, .• 1·;~t.t1ui(                                      l;,.~·           flff n- ,,:·J.
                                                                                                              :,·,;;,1-.t




                                                                                  . -. i            ~ .
                                                                                                                     .        •       r•



                                                                                                                            .
                                                                                                                                  .,;,
                                                                                                                                  :        •
                                                                                                                                                   •., !                     :•.·
                                                                                                                         ,. ·: ,;;              .1':- ·'


                                                       ,1.           ,,'   ' ••        (
                                                                                                                  :, ..           ,}·: ;.
                                                                                                        '.          :,·:·.·